The Government and the people of Liberia extend profound sympathy to the Government and the people of Mexico on the devastating earthquake which caused the loss of thousands of lives and the destruction of property. We pray that God will strengthen and comfort the bereaved families, provide shelter and assistance to the homeless and heal the injured.
I bring warm greetings from the Head of State of Liberia, His Excellency Samuel Kanyon Doe, and from the Government and the people of Liberia.
It gives me great pleasure to extend to you, Sir, the sincere congratulations of the Liberian delegation on your election as President of the General Assembly at its fortieth session. Your unanimous election, at the time of the observance of the fortieth anniversary of the founding of the United Nations, is a well-deserved tribute to you as a statesman and as an eminent diplomat and scholar who has contributed enormously to a better understanding of the United Nations.
It is an equal privilege for me to pay a tribute to your predecessor. His Excellency Mr. Paul J.F. Lusaka of Zambia, whose election as President of the Assembly at its thirty-ninth session was a credit to our Organization and an honor to the entire African continent. The success which attended our last session was attributable in no small measure to his able and astute leadership.
The energy of the Secretary-General in the service of the united Nations, as well as his constant dedication to the cause of international peace and co-operation, continue to command and merit our respect and admiration. He have listened to his views, comments and suggestions over the past months. We compliment him for his mature and balanced utterances and urge him to continue to discharge his duties with the courage and the conviction of his conscience.
It was the assignment of my Minister of Foreign Affairs to up-date at our thirty-ninth session the progress which had been made by my Government in its process of returning our country to civilian rule. Within the next week, Liberians will go to the polls in fulfillment of the solemn promise which the Head of State made to the Liberian people - a premise induced by no external influence - to return the country to civilian democratic rule. That transition is nearing completion with four political parties currently campaigning for the elections which will be held on 15 October 1985.
The Liberian people are excited by the prospect of participating in a free election for the first time in almost 100 years, and look forward to the institution of a civilian Government based on the principles of democracy and equal participation of all the Liberian people in peace, unity and progress.
Forty years have elapsed since the birth of our United Nations and throughout those years, it has gone through bitter trials and tribulations. This fortieth anniversary" is therefore a milestone which merits special recognition. That the Organization has come this far is a tribute to the vision of those who drew the founding plans, and a testimonial to the soundness of the guiding principles upon which it was built.
Equally important over the past four decades is the realization and recognition by all nations that, although our Organization has not lived up to our expectation, yet it represents the best hope for the survival of our world community.
The United Nations has proved to be an incomparable force and an indispensable factor in international relations over the past 40 years. The principles it embodies, the forum it provides for the expression and harmonization of conflicting views and the multiple services it renders humanity testify to its competence and the useful role it plays as a human and political Organization.
The United Nations is the ideal Organization to cope with the type of problems that face humanity. Its uniqueness lies in its special role in enabling us to obtain a defined image of the world, its resources and needs, its attitudes and problems, its opportunities and challenges and, at the same time, in helping us to develop new patterns of action while there is still time to do so. Whatever it may be - the atmosphere, or the sea, over-population or food shortages, the united Nations will bring to us a recognition of the problems and an awareness of what needs to be done.
In spite of the fact that the United Nations has become a permanent factor in international life, it has its troubles. From its very existence, it has been encumbered by great-Power rivalry and conflicts. Its efforts to promote social progress have often been hampered by discord and strife. It has been called upon to keep the peace where there was no peace in the hearts of men. It has been buffeted by nationalism as the new nations of former colonial Powers have moved to rule themselves in freedom and to assert their rights to speak and act as equals in the forums of nations. It has been confronted with the problems of racism, apartheid and other forms of degradation and suppression which are yet unresolved. It has been beset by financial and constitutional crises threatening to bring its operations to a standstill and ultimately to tear it apart.
Thus, the Organization is powerless even when its basic principles are violated, its authority challenged and its very survival threatened. The mounting agenda of unresolved issues is a clear reflection of this impotence.
Apartheid has been, and continues to be, a perennial item on the agenda of the Assembly. In the early 1960s following the setting up of the Organization of African unity (QAU), passive national organizations emerged in South Africa. The peaceful Sharpeville protest, members may recall, was met by military police repression, violence and terror and the intensification of social oppression.
The OAU forced the question of apartheid upon the agenda of the international community. What was the response from South Africa? More repression, more violence, more terror. And today, we listen to Mr. Botha's pronouncement that there can be no official change in South Africa until those who over the years have sought violent change, give up violence. Who has been violent?
The insincerity of the regime is clear. The demonstration of anger is the outpouring of a people whose patience has reached the limits of its endurance.
Is South Africa interested in peace and freedom? No; its interest is solely in the perpetration of apartheid - and to do so it kills indiscriminately, it arrests almost everyone. It invades the territory of adjacent States and constantly proclaims its intention to repeat acts of aggression in utter contempt of the international community.
We strongly believe that the United Nations will understand Africa when it says that the struggle against apartheid is an African struggle and not just for the indigenous people of South Africa. It is a struggle for the dignity of the people of Africa, and the freedom of African States to which we committed ourselves when the OAU was created.
The foreign policy which certain nations friendly to the Verwoerd, Vorster and Botha regimes have evolved over the past three decades have seemingly been centered on the narrow national interests of those States. How any country could have fashioned a network of co-operation with a Government whose economic, cultural, political and social system is based on man's unkindness and cruelty to man, without a modicum of consideration of morality or ethics, baffles the imagination, and this is an international political affront. In the system of apartheid there has never been any attempt to hide its method of operation, camouflage its designs or blur its wickedness.
It is pathetic that a system that sets apart the races of mankind which constitute the family of man, totally ignoring humanity, love, justice, fairness and mercy, should still find acceptance by some States, as it has over the last decades. This is why Africans have always questioned, and will continue to question, the motives and true interest of those countries which give comfort to South Africa. On the one hand they pontificate about human rights and on the other they indulge South Africa in its crimes against the rights of the majority.
My Government believes that the world community is not easily taken in by this rush of activities. We will not confuse activity with action. The latest events in South Africa that we now behold, including Mr. Botha's proposed cosmetic changes, are not occurring purely because of recent international developments or international pronouncements.
We believe that the forces inducing those changes had their origin more than three decades ago. Today's reality goes back, far back, to the birth of the Organization of African Unity, on 25 May 1963. On that historic day, the last resolution that the Assembly of Heads of State or Government adopted empowered the Foreign Ministers of Liberia, Madagascar, Sierra Leone, and Tunisia to make
representation to the Security Council about the foul actions of the South African regime, led by Vorster, against the authentic African inhabitants of the country, as well as the status of Namibia, the Trust Territory of the League of Nations, which had been transferred to the United Nations. During that Security Council debate, we heard, as we should hear so often later, pious utterances about the repugnance of apartheid. When the Council proceeded to vote. South Africa escaped indictment because of the use of the veto by those whose policy today remain virtually unchanged.
Following that historic session, Liberia and Ethiopia brought contentious proceedings before the International Court of Justice against South Africa as regards its continued illegal occupation of Namibia. All but one of the Judges of the Court who supported South Africa in its illegal occupation were from the same States as continue to drag their feet 24 years later cm the South African policy of apartheid and the independence of Namibia.
Let me solemnly declare from this rostrum that the progress made over the past three decades on the matter of South Africa, apartheid and the independence of Namibia has been the result, on the one hand, of sustained and determined efforts by the OAU, the non-aligned States and a few other friendly Governments and, on the other, of the determined resolve of the leaders of the legitimate indigenous people of those two countries who, by the sacrifice of their lives, ensured that they would not cease their effort or abandon their resolve until they achieved freedom and independence.
The question of Namibia has been before this Assembly in one form or another for many years. Security Council resolution 435 (1978), which was unanimously adopted in 1978, set out the United Nations plan for the independence of Namibia.
That document also identified all those involved in that process! the Government of South Africa, the South West Africa People's Organization (SWAPO), the Western contact group and the front-line States. It is now seven years since the acceptance of that document, but Namibia continues to be subjugated instead of independent, and a bogus interim Government has been created possessing no international standing and commanding no internal support.
Except for a warning by the Security Council of future consideration of mandatory sanctions and a mild interest on the part of those countries which might be willing to impose limited unilateral sanctions- South Africa is permitted to remain confident in its defiance of international opinion on Namibian independence. Why must this be so?
The linkage between the independence of Namibia in accordance with Security Council resolution 435 (1978) and the withdrawal of troops from Angola, we should remember, was not put forward by South Africa until 1981, at a time, we should also remember, when all obstacles to implementing resolution 435 (1978) had been overcome by all participants, including South Africa. Why then this linkage? All that the United Nations has sought by its resolution 435 (1978) is the peaceful transfer of power to the indigenous Namibian people. Is this not one of the solemn purposes of the United Nations? How long can we, as members of this international community permit this obstruction?
We must remember also that the people of Namibia resorted to armed struggle many years ago only because there was no peaceful alternative. Are we to remain passive and thus force the implementation of that resolution by SWAPO's intensifying its armed struggle?
The Arab-Israeli conflict in the Middle East and its key issue, the Palestinian problem, have remained unresolved despite intensive efforts undertaken by the United Nations during the past 38 years. Each war fought in the region
has become more destructive because of the employment of new and more sophisticated weapons. The destruction of life and property has not resolved old issues but created new ones and widened the scope of resentment and mistrust among opposing parties.
The Government of Liberia believes that a comprehensive settlement in the Middle East will have to meet the following conditions: the withdrawal of the Israeli forces from all occupied Arab territories; respect for and acknowledgment of the sovereignty, territorial integrity and political independence of every State in the area and their right to live in peace within secure and recognized boundaries, free from threats or acts of force; and a just settlement of the Palestinian problem based on recognition of the legitimate rights of the Palestinian people, including the right of self-determination.
The support of the major Powers, especially the Union of Soviet Socialist Republics and the United States of America, is essential for achieving any settlement in the Middle East under some form of United Nations auspices. In this connection, Liberia will continue to support the efforts of the Secretary-General to find the means by which we can move forward to a negotiated peace in the Middle East.
The preservation of Afghanistan's sovereignty, territorial integrity, political independence and non-aligned character is essential to a peaceful solution of the Afghanistan problem. Foreign troops should be withdrawn from the Territory and all the parties concerned should work together for the urgent achievement of a political solution and the creation of conditions to enable the Afghan refugees to return to their homes in safety and honor.
The Kampuchean situation has created a climate of instability and insecurity in South-East Asia. The withdrawal of foreign forces from Kampuchea and non-interference in the internal affairs of the Kampuchean people constitute an indispensable starting point for peace, stability and co-operation among South-East Asian countries on the basis of Mutual trust, confidence and goodwill.
The question of Korea remains a dangerous threat to international peace and security. The unity of the two Koreas must be restored through dialog and negotiations between the two countries without outside interference. The good offices of the Secretary-General should be encouraged to help facilitate the settlement of the Korean question, especially in easing the sufferings of millions of separated families.
Admission of the two Koreas to membership of the United Nations could contribute greatly to the reduction of tension on the Korean peninsula and thus the promotion of international peace and security. Both Koreas are members of a number of specialized agencies and should be allowed to share in United Nations responsibilities and obligations through their membership.
The Falkland Islands (Malvinas) conflict between the United Kingdom and Argentina has not been resolved in spite of the commitment of both sides to peace and a negotiated settlement. We call on the United Kingdom and Argentina to resume negotiations in order to find a peaceful solution to the sovereignty dispute and their remaining differences relating to the question.
The Contadora process in Central America seeks to restore peace in the region through commitment to the suspension of the arms race and to the principles of non-interference in the internal affairs of other States. The Contadora initiative deserves support from the international community as it demonstrates the Latin American will to find solutions to the regional problems.
The cessation of the nuclear arras race is now imperative. It should not only be an end in itself but should be followed immediately by a substantial reduction in nuclear forces, leading to the complete elimination of nuclear weapons and the final goal of general and complete disarmament. In parallel with this process, it is urgently necessary to transfer the precious resources currently wasted on military expenditure to social and economic development.
The nuclear-weapon States have particular responsibility for the dangerous state of the arms race. We urge them to join in the search for a nest direction, and welcome the Geneva agreement reached earlier this year between the Soviet Union and the United States that led to the current negotiations dealing with complex questions concerning space and nuclear arms, both strategic and intermediate range. Liberia attaches great importance to the proclaimed objective of these negotiations, namely, to prevent an arms race in space and to terminate the arms race on earth. We expect the two major nuclear-weapon Powers to implement in good faith their undertaking to produce, at an early date, significant results from their negotiations.
My Government reaffirms its belief in the commitment to multilateral economic co-operation, as well as its recognition of the important role that the United Nations Development Program (UNDP) and other United Nations agencies play in this meaningful process. We appeal to the donor countries to increase substantially their contributions to UNDP above and beyond the agreed 8 per cent of gross national product so that UNDP may continue its development projects.
The economic situation in the African region continues to be dismal, owing to drought, desertification, famine and the heavy debt burden. We express profound appreciation to the Secretary-General for sensitizing the international community
to the plight of the affected countries and mobilizing international assistance to complement the national efforts of African Governments.
He welcome the recent United States proposal for a joint facility of the World Bank and the International Monetary Fund to ease the debt crisis and improve the economic performance of poor African and other developing countries. The proposal is timely and we trust that practical and positive steps will be taken on the third-world countries debt crisis and the economic recovery of our respective regions.
We believe that the convening in early 1986 of a special session of the General Assembly devoted to the critical economic situation in Africa, as proposed by the 21st Summit of the Organization of African Unity (OAU), is appropriate, important and necessary to address the critical economic situation of the region.
The United Nations remains the only global instrument for establishing international order and maintaining peace and security. It has saved us over the past decade from the "scourge of war, which twice in our lifetime has brought untold sorrow to mankind". It has succeeded in many parts of the globe in obtaining equal rights for men and women of nations large and small. It has made significant headway in establishing conditions in which justice and respect for the obligations arising from treaties and other sources of international law can be ensured and maintained. It has promoted social progress and a better standard of life in larger freedom.
None the less, there is need for a new concept of allegiance to the United Nations as the principal authority of the world community. That concept should begin with the application of the Charter principles as an irreplaceable instrument in the struggle for the independence and equality of States and peoples; for the realization of human rights and man's freedom; to rid the world of war, aggression and every form of oppression; to eradicate economic and social backwardness and to liquidate colonialism, racism, apartheid, and other forms of human servitude.
There is a basic need to preserve the Organization and turn it into an effective instrument for freedom, £>ace and justice, which can be realized only if its Members are prepared to rededicate themselves to implementing its decisions.
We should not forget that we have much in common, a great sharing of interests and much that we can- lose together, for ourselves and for succeeding generations. Let us therefore redouble our efforts to retain the simple human values which are our common heritage and build a firm foundation on which we can unite our strengths and live together in peace and with faith in the United Nations.
